[PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT

                             ________________________

                                    No. 97-2767
                              Non-Argument Calendar
                            ________________________
                           D.C. Docket No. 5:96-cr-35 LAC



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

      versus



BOBBY RAY TUCKER, JR.,

                                                              Defendant-Appellant.


                           __________________________

                  Appeal from the United States District Court for the
                             Northern District of Florida
                            _________________________

                                   (March 5, 1998)

Before RONEY, KRAVITCH and CLARK, Senior Circuit Judges.


PER CURIAM:
             Bobby Ray Tucker appeals his sentence for transporting or shipping in

interstate commerce material depicting minors engaged in sexually explicit conduct

in violation of 18 U.S.C. § 2252(a)(1).

             On appeal, Tucker contends that his sentence should be vacated and his

case remanded for resentencing because the district court improperly assessed him a

four-level enhancement under U.S.S.G. § 2G2.2(b)(3) for intending to possess

material involving the sexual exploitation of a minor depicting minors involved in

sadistic, masochistic, or other violent acts.

             A sentencing court's findings of fact are reviewed for clear error. United

States v. Young, 115 F.3d 834, 836 (11th Cir. 1997)., cert. denied, 118 S.Ct. 727

(1998). This Court reviews the application of the sentencing guidelines to the facts

de novo. United States v. Williams, 51 F.3d 1004, 1011 (11th Cir.), cert. denied, 116

S.Ct. 258 (1995).

             Upon review of the parties' briefs, sentencing transcript, PSI, and other

relevant portions of the record, and consideration of the arguments of the parties, we

find no reversible error.

             Although this court has not specifically addressed enhancement under

U.S.S.G. § 2G2.2(b)(3), it has held that an enhancement under U.S.S.G. § 2G2(b)(1)

for possession of material involving a minor who is prepubescent or under the age of


                                           2
12 requires the government to show that the defendant intended to receive such

material. United States v. Cole, 61 F.3d 24, 24 (11th Cir. 1995, quoting United States

v. Saylor, 959 F.2d 198, 200 (11th Cir. 1992).

                The Fifth Circuit has found that enhancement under § 2G2(b)(3) has an

intent requirement. In United States v. Kimbrough, 69 F.3d 723, 734 (5th Cir. 1995),

cert. denied,     U.S. , 116 S.Ct. 1547, 134 L.Ed.2d 650 (1996), the court found that

pictures of a minor female in bondage downloaded onto the defendant's computer

were sufficient evidence to conclude that the defendant had intentionally ordered and

possessed pornography that depicted sadistic or masochistic conduct. In United States

v. Canada, 110 F.3d 260, 264 (5th Cir. 1997), cert. denied,     U.S. , 118 S.Ct. 195,

L.Ed.2d. (1997), the court found an enhancement under § 2G2(b)(1) was supported

by evidence of sadistic material and active trading in child pornography was found on

the hard drive of the defendant's computer.

                We adopt the reasoning of the Fifth Circuit and find that intent is a

necessary requirement of a § 2G2(b)(1) enhancement, and find that there was

sufficient evidence that Tucker intended to possess material depicting minors involved

in sadistic, masochistic, or other violent acts. Tucker concedes that pictures of minors

in bondage were located on the hard drive of his computer. The government

introduced Internet conversations taken from Tucker's computer which showed that


                                           3
while he was looking for pictures he stated that he was into "young action" and would

"like to start trading . . ." and introduced a listing of Internet conversations

documenting Tucker's trading of such images.

             We conclude that the district court properly assessed Tucker a four-level

enhancement for intending to possess material depicting minors involved in sadistic,

masochistic, or other violent acts.

             AFFIRMED.




                                          4